ORDER Per Curiam Dayton Durham (“Appellant”) appeals from the judgment entered after a jury trial on his convictions for two counts of first-degree Statutory sodomy, enticement of a child, first-degree child molestation and first-degree child endangerment. We find no abu'se of discretion in the admission of the challenged evidencé and affirm. An opinion would have no precedehtial value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).